People v Davidson (2015 NY Slip Op 08748)





People v Davidson


2015 NY Slip Op 08748


Decided on November 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2013-07494
 (Ind. No. 2550/10)

[*1]The People of the State of New York, respondent, 
vRichard Davidson, appellant.


Richard Davidson, Stormville, N.Y., appellant pro se.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Yael V. Levy and Kevin C. King of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 26, 2014 (People v Davidson, 122 AD3d 939), affirming a judgment of the Supreme Court, Nassau County, rendered July 2, 2013.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., CHAMBERS, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court